Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 274 Filed 10/12/18 Page|D.4097 Pagelon

Unlted States Dlstrlct Court
SOUTHERN DISTRICT OF CALlFORNlA

 

 

 

 

Ms. L, et al. mom“m Civil No. 3:l8~cv-428-DMS
_ V' PRO HAC VICE APPLICAT[ON
U'S’ Immigratl°" and Customs Catholic Charities Community Services
Enforcement, et al. , Dc¢~cnd,,m_ of the Archdiocese of New york
Par\y Representcd
l, Catherine Weiss hereby petition the above entitled court to permit me
(Applicnnt)

to appear and participate in this case and in support of petition state:
My firm namer Lowenstein Sandler LLP
Street address: One Lowenstein Drive
City, State, le’:Roseland, NJ 07068
Phone number: 973-597-2438

 

 

Email: cweiss@lowenstein.com
That on Nov ll, 2006 l was admitted to practice before New Jersey
(Datc) (Name ofCoun)

and am currently in good standing and eligible to practice in said court,

that l am not currently suspended or disbarred in any other court, and

that l have) l"_"} have not) concurrently or within the year preceding this application made

any pro hac vice application to this court.

(lf previous application madc, complete the following)

Tit|e ol`case Ms. L, et al. v. U.S. immigration and Customs Enforcement, et al.
Case Number3: l 8-cv-428-DMS Date of Application____ Oct l l, 2018
Application: l:l Granted l:] Denied

l declare under penalty of perjury that the foregoing is true sam (Gz l

 

 

(Signnture ol` App|¢cam)
D.E`§LGNAIIQR.Q.E.LQCAL_CD_UES.EL
l hereby designate the below named as associate local counsel.
Katie Glynn 650-433-5800
(Ngm¢) (Tclephonc)

Lowenstein Sand|er LLP
(an)

390 l.,ytton Avenue, Palo Alto, CA 9430|

(Strccl) (L¢p codc)
rh-L

kimqu of A pllcant)

    

l hereby consent to the above designation.

 

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 274 Filed 10/12/18 Page|D.4098 PageZon

RLg_Hgg_ngg (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or lnsular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/herz (l) he/she resides in Califomia, (2) he/she is regularly employed in Ca|if`ornia, or (3) hefshe
is regularly engaged in business, professional, or other activities in California.

'I`he pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury

(l) the attomey's residence and office address, (2) by what court he/she has been admitted to practice
and the date of` admission, he/she is in good standing and eligible to practice in said court,

(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date ol`
application, and whether or not his/her application was granted. He)'She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. l~le/She shall
file with such application the address, telephone number and written consent of such designee.

feet $206.00
ll` application and fee require submission via U.S. Mail, please eontact:

CASD Attomey Admissions Clerk
(619) 557-5329

